Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 3, 2019

                                     No. 04-19-00321-CR

                                      Edward ROCHA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR8265
                       Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER
        The clerk’s record does not contain the indictment in this case. We therefore order the
trial court clerk, Mary Angie Garcia, to file a supplemental clerk’s record containing the
indictment by September 13, 2019. See Tex. R. App. P. 34.5(a)(2). (unless designated otherwise,
the record on appeal “must include copies of . . . in criminal cases, the indictment or
information”).


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court